Case 3:20-cv-00168-PDW-ARS Document 39-2 Filed 08/31/21 Page 1 of 21




                          EXHIBIT B
      Case 3:20-cv-00168-PDW-ARS Document 39-2 Filed 08/31/21 Page 2 of 21


Case 1:20-cv-00870-PLM-PJG ECF No. 21, PageID.573 Filed 07/16/21 Page 1 of 20




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

SUSAN R. MCNEILLY, et al.,                        )
                             Plaintiffs,          )
-v-                                               )     No. 1:20-cv-870
                                                  )
                                                  )     Honorable Paul L. Maloney
SPECTRUM HEALTH SYSTEM, et al.,                   )
                     Defendants.                  )
                                                  )

                                           ORDER

        This matter is before the Court on Defendants’ motion to dismiss Plaintiffs’ amended

complaint (ECF No. 10). For the reasons to be explained, the motion will be denied.

                                             I.

        Defendants in this case are Spectrum Health System (“Spectrum”) and the Defined

Contribution Retirement Plan Investment Committee of Spectrum Health System (the

“Committee”). The three named Plaintiffs (Susan McNeilly, Ron Mekkes, and Phyllis

Walker) are now-retired Spectrum employees who participated in Spectrum’s defined-

contribution 403(b) plan (the “Plan”) while they were employed by Spectrum. The Plan is a

defined-contribution plan, meaning participants’ benefits are limited to the value of their

investment accounts, which is determined by the market performance of employee and

employer contributions, less expenses (Amended Complaint, ECF No. 8 at ¶ 39). Plan

participants may only invest in the investment options on the Plan’s investment menu, but

the Plan offers employees a range of options to invest in: in 2018, it offered 23 investment
    Case 3:20-cv-00168-PDW-ARS Document 39-2 Filed 08/31/21 Page 3 of 21


Case 1:20-cv-00870-PLM-PJG ECF No. 21, PageID.574 Filed 07/16/21 Page 2 of 20




options (Id. at ¶ 48). The Plan has had at least a billion dollars in assets under management

at all relevant times; on December 31, 2018, it had $1.64 billion dollars (Id. at ¶ 49).

       The Committee is the Plan’s fiduciary and overseer: the Committee is responsible for

selecting and monitoring the investments in the Plan (Id. at ¶ 28). The Committee has the

authority to select, monitor, evaluate, and modify the Plan’s investments, subject to the

ultimate oversight and direction of Spectrum (Id. at ¶¶ 24, 30). The essence of the amended

complaint is that the Committee did not give adequate attention to the investments in the

Plan: Plaintiffs challenge the performance and/or fees of 23 of the 38 investment options that

have been offered at various times since 2014 (Id. at ¶¶ 90, 98, 100, 102, 112-133).

       A brief overview of the types of relevant fees is helpful. Investment-management fees

are ongoing charges for managing the assets in the investment fund. These are often

expressed in the form of an “expense ratio” which is a percentage deduction against a

participant’s total assets in their investment (Id. at ¶ 87). For example, a participant who

invests $1,000 in a fund with an expense ratio of 0.10% will pay an annual fee of $1,000 x

0.001 = $1.

       Recordkeeping fees cover the “day-to-day” expenses of keeping the funds running

(Id. at ¶ 150). One way to charge recordkeeping fees is via revenue sharing, which allows

mutual funds to pay the administrator via the performance of the fund (Id.). For example, if

an investment’s expense ratio is 0.40%, the investment manager would “share” (pay) a

portion of the 0.40% fee (“revenue”) it collects with the plan’s recordkeeper for the services

that the recordkeeper provides. From 2014 until 2020, the Plan’s recordkeeper was Voya,




                                               2
    Case 3:20-cv-00168-PDW-ARS Document 39-2 Filed 08/31/21 Page 4 of 21


Case 1:20-cv-00870-PLM-PJG ECF No. 21, PageID.575 Filed 07/16/21 Page 3 of 20




which was paid via revenue sharing or via direct fees paid by participants as a percentage of

the value of assets in their investment vehicles (Id. at ¶ 130).

       Plaintiffs allege that the Committee’s failure to even attempt to provide better

investments was a breach of the fiduciary duties of loyalty and prudence (Count I). Plaintiffs

also allege that Spectrum did not sufficiently monitor the Committee’s decisions and actions

(Count II). Plaintiffs have filed this action as a putative class action.

       On January 15, 2021, Defendants filed a motion to dismiss for lack of subject-matter

jurisdiction and for failure to state a claim upon which relief can be granted (ECF No. 10).

Plaintiffs responded (ECF No. 12), Defendants replied (ECF No. 15), and the parties have

filed several documents titled “Notice of Supplemental Authority” and responses thereto

(ECF Nos. 14, 16, 17, 18, 19, 20). The Court has considered all of these pleadings and

determined that oral argument on the motion to dismiss is unnecessary. See W.D. Mich.

LCivR 7.2(d).

                                                II.

       When challenged by a motion filed under Rule 12(b)(1), the plaintiff bears the burden

of establishing subject matter jurisdiction. E.E.O.C. v. Hosanna-Tabor Evangelical Lutheran

Church and School, 597 F.3d 769, 776 (6th Cir. 2010), rev’d on other grounds, 565 U.S.

171 (2012). A motion to dismiss under Rule 12(b)(1) for lack of subject matter jurisdiction

may take the form of a facial challenge, which tests the sufficiency of the pleading, or a factual

challenge, which contests the factual predicate for jurisdiction. See RMI Titanium Co. v.

Westinghouse Elec. Corp., 78 F.3d 1125, 1134 (6th Cir. 1996) (quoting Mortensen v. First

Fed. Savings and Loan Ass’n, 549 F.2d 884, 890-91 (3d Cir. 1977)). In a facial attack, the


                                                 3
    Case 3:20-cv-00168-PDW-ARS Document 39-2 Filed 08/31/21 Page 5 of 21


Case 1:20-cv-00870-PLM-PJG ECF No. 21, PageID.576 Filed 07/16/21 Page 4 of 20




court accepts as true all the allegations in the complaint, similar to the standard for a Rule

12(b)(6) motion. Ohio Nat’l Life Ins. Co. v. United States, 922 F.2d 320, 325 (6th Cir. 1990).

In a factual attack, the allegations in the complaint are not afforded a presumption of

truthfulness and the district court weighs competing evidence to determine whether subject

matter jurisdiction exists. Id.

       A complaint must contain a short and plain statement of the claim showing how the

pleader is entitled to relief. Fed. R. Civ. P. 8(a)(2). The complaint need not contain detailed

factual allegations, but it must include more than labels, conclusions, and formulaic

recitations of the elements of a cause of action. Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007). A defendant bringing a motion to dismiss for failure to state a claim under Rule

12(b)(6) tests whether a cognizable claim has been pled in the complaint. Scheid v. Fanny

Farmer Candy Shops, Inc., 859 F.2d 434, 436 (6th Cir. 1988).

       To survive a motion to dismiss under Rule 12(b)(6), the plaintiff must provide

sufficient factual allegations that, if accepted as true, are sufficient to raise a right to relief

above the speculative level, Twombly, 550 U.S. at 555, and the “claim to relief must be

plausible on its face.” Id. at 570. “A claim is plausible on its face if the ‘plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.’ ” Ctr. For Bio-Ethical Reform, Inc. v. Napolitano, 648 F.3d 365,

369 (6th Cir. 2011) (quoting Twombly, 550 U.S. at 556). “The plausibility standard is not

akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a

defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation




                                                  4
    Case 3:20-cv-00168-PDW-ARS Document 39-2 Filed 08/31/21 Page 6 of 21


Case 1:20-cv-00870-PLM-PJG ECF No. 21, PageID.577 Filed 07/16/21 Page 5 of 20




omitted). If plaintiffs do not “nudge[] their claims across the line from conceivable to

plausible, their complaint must be dismissed.” Twombly, 550 U.S. at 570.

       When considering a motion to dismiss, a court must accept as true all factual

allegations, but need not accept any legal conclusions. Ctr. For Bio-Ethical Reform, 648 F.3d

at 369. The Sixth Circuit has noted that courts “may no longer accept conclusory legal

allegations that do not include specific facts necessary to establish the cause of action.” New

Albany Tractor, Inc. v. Louisville Tractor, Inc., 650 F.3d 1046, 1050 (6th Cir. 2011).

However, “a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed

factual allegations”; rather, “it must assert sufficient facts to prove the defendant with ‘fair

notice of what the . . . claim is and the grounds upon which it rests.’” Rhodes v. R&L Carriers,

Inc., 491 F. App’x 579, 582 (6th Cir. 2012) (quoting Twombly, 550 U.S. at 555).

                                              III.

                                               A.

       Defendants first argue that the Court lacks subject matter jurisdiction to hear this case

because Plaintiffs do not have standing. To satisfy the “irreducible constitutional minimum

of standing” and demonstrate that a case or controversy exists, a plaintiff must establish that

he has suffered: 1) a concrete and particularized, actual or imminent injury in fact; 2) a causal

connection between the injury and the conduct complained of; and 3) a likelihood that the

injury will be redressed by a favorable decision. Lujan v. Defenders of Wildlife, 504 U.S.

555, 560-61 (1992). Defendants’ standing argument relies almost entirely on Thole v. U.S.

Bank, 140 S. Ct. 1615 (2020). In Thole, the Supreme Court found that two retirees did not

have standing to challenge the decisions made by the fiduciaries of their employer’s


                                               5
    Case 3:20-cv-00168-PDW-ARS Document 39-2 Filed 08/31/21 Page 7 of 21


Case 1:20-cv-00870-PLM-PJG ECF No. 21, PageID.578 Filed 07/16/21 Page 6 of 20




retirement plan Id. at 1619. But in doing so, the Court noted that it was of “decisive

importance” that the plan at issue was a defined-benefit plan, not a defined-contribution plan

like a 401(k) (or a 403(b), like in this case). Id. at 1618. The Court explained that in

       a defined-benefit plan, retirees receive a fixed payment each month, and the
       payments do not fluctuate with the value of the plan or because of the plan
       fiduciaries’ good or bad investment decisions. By contrast, in a defined-
       contribution plan, such as a 401(k) plan, the retirees’ benefits are typically tied
       to the value of their accounts, and the benefits can turn on the plan fiduciaries’
       particular investment decisions.

Id. Given the clear distinction here, Thole does not immediately foreclose Plaintiffs’ claims

in this lawsuit: the Supreme Court clearly left the door open for participants in a defined-

contribution plan to challenge their plan fiduciaries’ investment decisions, so long as they

can establish normal Article III standing.

       Relying on Thole, Defendants argue that Plaintiffs have no standing to challenge the

funds in which they did not personally invest, because without a personal investment, they

cannot show an injury in fact. Plaintiffs counter by arguing that a suit under ERISA is brought

in a representative capacity on behalf of the plan as a whole, and that remedies “protect the

entire plan.” 29 U.S.C. §§ 1132(a)(2), 1109.

       Plaintiffs’ argument carries the day. Courts have long recognized that a plaintiff who

is injured in his own assets—so has Article III standing—may proceed under § 1132(a)(2) on

behalf of the plan or other participants even if the relief sweeps beyond his own injury. See,

e.g., Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 593 (8th Cir. 2009); Davis v. Magna

International of America, Inc., No. 20-11060, 2021 WL 1212579, at *4-5 (E.D. Mich. March

31, 2021); McCool v. AHS Mgmt. Co., Inc., No. 3:19-cv-01158, 2021 WL 826756, at *3



                                               6
    Case 3:20-cv-00168-PDW-ARS Document 39-2 Filed 08/31/21 Page 8 of 21


Case 1:20-cv-00870-PLM-PJG ECF No. 21, PageID.579 Filed 07/16/21 Page 7 of 20




(M.D. Tenn. March 4, 2021) (collecting cases). All courts within the Sixth Circuit that have

considered the issue have determined that Thole applies (consistent with its language) only

to defined-benefit plans. See Davis, 2021 WL 1212579, at *4-5; McCool, 2021 WL 826756,

at *3.

         To determine whether any of the three named plaintiffs have established Article III

standing, the Court can consider the pleadings and any other relevant evidence. See Ohio

Nat’l Life Ins. Co., 922 F.2d at 325 (on Rule 12(b)(1) motion to dismiss based on subject

matter jurisdiction, “a trial court has wide discretion to allow affidavits, documents and even

a limited evidentiary hearing to resolve disputed jurisdictional facts”). Defendants have

produced a declaration by Kimberly Thomas, the Principal of System Benefits for Spectrum

(ECF No. 11-9), which confirms that Plaintiff Phyllis Walker only invested in the Voya Fixed

Plus Account III fund (Id. at ¶ 8). Importantly here, Plaintiffs do not challenge the fees

and/or performance of this account (see summary of unchallenged accounts in Defendants’

Brief, ECF No. 11 at PageID.124, n. 4). Walker has not suffered any personal injury, so she

does not have standing to bring a claim. Plaintiffs do not dispute this fact, so Walker must

be dismissed for lack of standing.

         The other two named Plaintiffs have satisfied the requirements of Article III because

they have alleged actual injury to their Plan accounts: they invested in at least one fund that

has been challenged. This injury is fairly traceable to Defendants’ conduct, a causal

connection between Defendants’ alleged conduct and Plaintiffs’ losses exists, and Plaintiffs

have demonstrated a liklihood that their injuries will be redressed by a favorable judgment.

The motion to dismiss for lack of standing will be denied as to McNeilly and Mekkes.


                                               7
    Case 3:20-cv-00168-PDW-ARS Document 39-2 Filed 08/31/21 Page 9 of 21


Case 1:20-cv-00870-PLM-PJG ECF No. 21, PageID.580 Filed 07/16/21 Page 8 of 20




                                              B.

       That brings the Court to the merits of Plaintiffs’ claims. The Court will first consider

the allegation that the Committee breached the duty of prudence. Under 29 U.S.C.

§ 1104(a)(1),

       [A] fiduciary shall discharge his duties with respect to a plan solely in the
       interest of the participants and beneficiaries and-- ... (B) with the care, skill,
       prudence, and diligence under the circumstances then prevailing that a
       prudent man acting in a like capacity and familiar with such matters would use
       in the conduct of an enterprise of a like character and with like aims;....

Thus, ERISA requires the fiduciary of a pension plan to act prudently in managing the plan’s

assets. Pfeil v. State Street Bank and Trust Co., 806 F.3d 377, 383 (6th Cir. 2015). “The test

for determining whether a fiduciary has satisfied his duty of prudence is whether the

individual trustees, at the time they were engaged in the challenged transactions, employed

the appropriate methods to investigate the merits of the investment and to structure the

investment.” Id. at 384 (quoting Hunter v. Caliber Sys., Inc., 220 F.3d 702, 723 (6th Cir.

2000) (quotation marks omitted)). This test is one of conduct, not of results, and a plaintiff

must plausibly allege actions that were objectively unreasonable. Ellis v. Fidelity Mgmt. Trust

Co., 883 F.3d 1, 10 (1st Cir. 2018); see also Magna, 2021 WL 1212579, at *6; Miller v.

AutoZone, Inc., No. 2:19-cv-2779, 2020 WL 6479564, at *3 (W.D. Tenn. Sept. 18, 2020).

       Notably, “ERISA plaintiffs generally lack the inside information necessary to make

out their claims in detail unless and until discovery commences.” Braden, 588 F.3d at 598.

This has resulted in courts reading ERISA plaintiffs’ complaints slightly more leniently,

allowing discovery as long as plaintiffs have provided enough factual allegations to create

reasonable inferences that defendants’ process of selecting or monitoring funds was


                                               8
       Case 3:20-cv-00168-PDW-ARS Document 39-2 Filed 08/31/21 Page 10 of 21


Case 1:20-cv-00870-PLM-PJG ECF No. 21, PageID.581 Filed 07/16/21 Page 9 of 20




imprudent. See, e.g., Pension Ben. Guar. Corp ex rel. St. Vincent Catholic Med. Centers

Ret. Plan v. Morgan Stanley Investment Mgmt. Inc., 712 F.3d 705, 718-19 (2d Cir. 2013);

see also Magna, 2021 WL 1212579, at *6; AutoZone, 2020 WL 6479564, at *3. Essentially,

a plaintiff must plead facts sufficient to demonstrate that he is not going on a “fishing

expedition,” but the Court may also consider his limited access to information at this early

stage. Braden, 588 F.3d at 598.

            The amended complaint alleges that Defendants breached their duty of prudence by

some combination of the following facts: That the majority of funds chosen by the

Committee (particularly the Voya funds) were more expensive but performed worse than

comparable funds; that the Committee could and should have selected identical but lower-

cost share classes;1 that the Committee failed to consider materially similar but cheaper

alternatives, and that a reasonable investigation (which Plaintiffs allege was not done) would

have revealed the existence of these lower-cost alternatives; that the recordkeeping and

administrative costs of the Plan were excessive; and that the Plan could have leveraged its

large size to negotiate with and reduce the recordkeeping and administrative costs but failed

to even attempt to do so. Plaintiffs support each of these arguments with tables and charts

comparing various investment options (see, e.g., Amended Complaint at ¶¶ 90, 98, 102).



1
    The amended complaint explains share classes as follows:

            Many mutual funds offer multiple classes of shares in a single mutual fund that are targeted at different
            investors. Generally, more expensive share classes are targeted at smaller investors with less bargaining
            power, while lower cost shares are targeted at institutional investors with more assets, generally 1
            million or more, and therefore greater bargaining power. There is no difference between share classes
            other than cost—the funds hold identical investments and have the same manager.

(Amended Complaint, ¶ 93).


                                                               9
     Case 3:20-cv-00168-PDW-ARS Document 39-2 Filed 08/31/21 Page 11 of 21


Case 1:20-cv-00870-PLM-PJG ECF No. 21, PageID.582 Filed 07/16/21 Page 10 of 20




 The Court finds that the arguments fit into two main categories: challenges to investment

 sections and challenges to fees imposed.

          But before delving into the specifics of Plaintiffs’ arguments, the Court must note the

 circuit split regarding what is necessary to plead a violation of ERISA’s duty of prudence.

 The Third, Eighth, and Ninth Circuits have held that allegations regarding imprudent

 investment selections and excessive fees, such as the ones presented by Plaintiffs here, may

 state a claim for violation of ERISA.2 The Sixth Circuit has not yet weighed in, but the

 Western District of Tennessee, the Middle District of Tennessee, and the Eastern District

 of Michigan have recently allowed similar claims to proceed.3 The Seventh Circuit disagrees,

 but a petition for certiorari has been granted in the Seventh Circuit case. See Hughes v.

 Northwestern Univ., No. 19-1401, 2021 WL 2742780 (Mem.) (July 2, 2021). Absent

 guidance from the Supreme Court or the Sixth Circuit, the Court finds the majority view to

 be more persuasive than the Seventh Circuit’s position.

          Investment Options

          Part of the duty of prudence under ERISA is a duty to exercise prudence in selecting

 investments, as well as an ongoing duty to monitor investments and remove imprudent ones.

 Tibble v. Edison International, 575 U.S. 523, 529 (2015). To establish a violation of this

 duty, a plaintiff must allege facts that, if true, “would show that an adequate investigation




 2
   See Davis v. Washington Univ. in St. Louis, 960 F.3d 478 (8th Cir. 2020); Sweda v. Univ. of Pennsylvania, 923 F.3d
 320 (3d Cir. 2019); Tibble v. Edison International, 729 F.3d 1110 (9th Cir. 2013), vacated on other grounds, 575 U.S.
 523 (2015).
 3
   See Magna, 2021 WL 1212579; McCool, 2021 WL 826756; AutoZone, 2020 WL 6479564.


                                                          10
    Case 3:20-cv-00168-PDW-ARS Document 39-2 Filed 08/31/21 Page 12 of 21


Case 1:20-cv-00870-PLM-PJG ECF No. 21, PageID.583 Filed 07/16/21 Page 11 of 20




 would have revealed to a reasonable fiduciary that the investment at issue was improvident.”

 St. Vincent, 712 F.3d at 718.

        Plaintiffs argue that the Plan had one of the highest total costs for plans of comparable

 size (Amended Complaint at ¶ 10). More specifically, Plaintiffs argue that certain investment

 options had much higher fees than the median fees for plans of a similar size, as calculated

 by an Investment Company Institute study (Id. at ¶ 90). Plaintiffs allege that an extremely

 large Plan, like this one, could have used its asset size and negotiating power to invest in the

 cheapest share classes available (Id. at ¶ 95). Plaintiffs allege that the Committee’s failure to

 monitor and review the investment options was a violation of its duty of prudence.

        Defendants bring three arguments in favor of dismissing this claim. First, Defendants

 argue that ERISA does not mandate certain that funds (or even a certain mix of funds) are

 provided to employee-investors. To be sure, nothing in ERISA requires a fiduciary to find

 and offer only the cheapest funds. Hecker v. Deere & Co., 556 F.3d 575, 586 (7th Cir. 2009).

 Nor does anything in ERISA require plan fiduciaries to include any particular mix of

 investment vehicles in their plan. In re Honda of America Mfg., Inc. ERISA Fees Litig., 661

 F. Supp. 2d 861, 866 (S.D. Ohio 2009). Defendants argue that they provided a sufficient mix

 of investment options, so if Plaintiffs wished to invest in a low-cost, passively managed fund,

 they could have. In response, Plaintiffs argue that given the availability of less costly

 alternatives, Defendants did not satisfy their fiduciary duty to consider the power of the Plan

 to obtain “favorable” investment products. Sweda, 923 F.3d at 329. This is because simply

 having a “mix and range” of investment options, including those with varying expense ratios,

 is insufficient to dismiss a complaint because to do so “would insulate from liability every


                                                11
    Case 3:20-cv-00168-PDW-ARS Document 39-2 Filed 08/31/21 Page 13 of 21


Case 1:20-cv-00870-PLM-PJG ECF No. 21, PageID.584 Filed 07/16/21 Page 12 of 20




 fiduciary who, although imprudent, initially selected a ‘mix and range’ of investment

 options.” Id. at 334; see also Tussey v. ABB, Inc., 746 F.3d 327, 335-36 (8th Cir. 2014).

        At this stage, the Court concludes that Plaintiffs’ allegations are enough to survive the

 motion to dismiss: Plaintiffs allege that not only did Defendants provide unsuitable

 investments, they failed to sufficiently consider other alternatives. The Sweda logic is

 persuasive: If Defendants can skirt an allegation of imprudence simply by providing a “mix

 and range” of investment options, that would allow every imprudent fiduciary to avoid

 discovery simply because they offered at least one low-cost plan.

        Next, Defendants argue that Plaintiffs cannot state a viable claim based on the

 comparisons they draw in the amended complaint because those comparisons are not perfect

 comparisons (see, e.g., Amended Complaint at ¶¶ 113-25). Defendants focus on the different

 stock options involved in each fund and its comparator fund, arguing that the facts and

 evidence attached to their motion show that the proposed comparator funds are too distinct

 to be adequate comparisons. However, if anything, this makes clear that discovery is

 necessary: whether a certain fund is a good comparator for another fund is clearly a fact-

 intensive issue, and the Court cannot rule as a matter of law that the funds Plaintiff has

 identified as comparators are improper. See, e.g., Nicolas v. Trustees of Princeton Univ.,

 2017 WL 4455897, at *5 (D.N.J. Sept. 25, 2017) (an inquiry into whether the alternative

 funds plaintiffs suggest are apt comparisons raise factual questions that “do not warrant

 dismissal—to the contrary, they suggest the need for further information from both parties.”);

 see also Magna, 2021 WL 1212579, at *7.




                                               12
    Case 3:20-cv-00168-PDW-ARS Document 39-2 Filed 08/31/21 Page 14 of 21


Case 1:20-cv-00870-PLM-PJG ECF No. 21, PageID.585 Filed 07/16/21 Page 13 of 20




        Third, Defendants argue that Plaintiffs cannot bring a “hindsight-based” claim to

 argue that some funds in the Plan were underperforming. ERISA’s prudence standard is

 based on “circumstances then prevailing,” so it is true that hindsight-based allegations are

 improper. 29 U.S.C. § 1104(a)(1)(B); see also Graham v. Fearon, 721 F. App’x 429, 437

 (6th Cir. 2018). However, Plaintiffs bring allegations that the Committee failed for years to

 perform sufficient reviews or investigations into the Plan’s performance. Thus, it is plausible

 that Defendants had access to performance data at various points throughout the relevant

 period, and Plaintiffs’ allegation is that Defendants did not adequately consider that

 information. If this allegation is true, it is a breach of ERISA: The Supreme Court requires

 fiduciaries to continually monitor investments from the time the investments are selected to

 every moment during the Class Period. See Tibble, 575 U.S. at 529. Given that the Plaintiffs

 cannot see into Defendants’ review process without the benefit of discovery, the Court finds

 that this issue is also sufficiently pleaded to withstand the motion to dismiss.

        Defendants next argue that Plaintiffs’ arguments regarding lower-cost share classes are

 improper because Plaintiffs did not choose appropriate comparator share classes, and

 because Defendants did move to lower-cost share classes during the relevant period.

 Defendants admit that at the end of 2020, the Plan changed recordkeepers, with participants

 now paying a flat annual administrative and recordkeeping fee of $22 (see Defendants’ Brief,

 ECF No. 11 at PageID.141). These facts, Defendants argue, require dismissal of Plaintiffs’

 claims. The Court rejects Defendants’ arguments for two reasons. First, courts examining

 this issue have concluded that investment in a retail class fund where an identical institutional

 class fund with lower fees is available raises a plausible allegation that the Plan’s administrator


                                                 13
    Case 3:20-cv-00168-PDW-ARS Document 39-2 Filed 08/31/21 Page 15 of 21


Case 1:20-cv-00870-PLM-PJG ECF No. 21, PageID.586 Filed 07/16/21 Page 14 of 20




 violated the duty of prudence. Washington Univ., 960 F.3d at 483; Disselkamp v. Norton

 Healthcare, Inc., No. 3:18-cv-48, 2019 WL 3536038, at * 4-5 (W.D. Ky., Aug. 2, 2019).

 Whether the fiduciary failed to leverage its size to negotiate a cheaper cost or was simply

 “asleep at the wheel” and failed to notice cheaper options is irrelevant: either way is sufficient

 to state a claim for breach of duty of prudence. Washington Univ., 960 F.3d at 483. Thus,

 the allegation that identical but cheaper funds were available is sufficient to survive the

 present motion. Indeed, “a prudent fiduciary – who indisputably has knowledge of

 institutional share classes and that such share classes provide identical investments at lower

 costs” should “switch share classes immediately.” Tibble v. Edison International, No. 07-

 5359, 2017 WL 3523737, at * 13 (C.D. Cal., Aug. 16, 2017). And Defendants’ argument

 that they did move to lower-cost share classes is misplaced as well. First, it appears that the

 changes Defendants made may not have been in funds referenced in this case, so the changes

 do not appear to be relevant. And second, the fact that Defendants made some changes

 raises a question of fact – why didn’t Defendants move more or all of the higher-cost share

 classes to a lower-cost group? Plaintiffs raise several relevant questions of fact with this

 argument, demonstrating the need for discovery. Therefore, the motion to dismiss must be

 denied.

        It is worth mentioning that Defendants slice-and-dice Plaintiffs’ amended complaint.

 They take each allegation separately to attack them individually. The Court finds, as outlined

 above, that the motion to dismiss fails when considered in that way. But the Court must note

 that reading the amended complaint as a whole makes more sense: The “bigger picture” is

 the allegation that the Committee was not reviewing the Plan’s options regularly, not acting


                                                14
    Case 3:20-cv-00168-PDW-ARS Document 39-2 Filed 08/31/21 Page 16 of 21


Case 1:20-cv-00870-PLM-PJG ECF No. 21, PageID.587 Filed 07/16/21 Page 15 of 20




 in the best interest of Spectrum’s employees, and using higher-cost vehicles to pay for

 revenue sharing. Taken together, Plaintiffs very plausibly allege that the Committee breached

 its duty of prudence, so the motion to dismiss Count I will be denied. See, e.g., McGowan

 v. Barnabas Health, Inc., No. 20-13119, 2021 WL 1399870, at *6 (D.N.J. Apr. 13, 2021)

 (“The complaint should not be parsed piece by piece to determine whether each allegation,

 in isolation, is plausible.”). The Court reiterates that evaluation of Plaintiffs’ claims will

 require “examination of particular circumstances, specific decisions, and the context of those

 decisions,” which necessarily present questions of fact that cannot be resolved on a motion

 to dismiss. McCool, 2021 WL 826756, at *5. Taking Plaintiffs’ allegations together with the

 reasonable inferences and suggested comparisons, the Court finds that Plaintiffs have

 pleaded sufficient facts regarding investment options for that portion of Count I to proceed

 past Defendants’ motion to dismiss.

         Fees Imposed

         “It is beyond dispute that the higher the fees charged to a beneficiary, the more the

 beneficiary’s investment shrinks.” Tibble v. Edison International, 843 F.3d 1187, 1198 (9th

 Cir. 2016). “[A] fiduciary’s failure to ensure that record-keepers charged appropriate fees

 and did not receive overpayments may be a violation of ERISA.” Cassell v. Vanderbilt Univ.,

 285 F. Supp. 3d 1056, 1065 (M.D. Tenn. 2018); see also Sweda, 923 F.3d at 328. As above,

 the “question whether it was imprudent to pay a particular amount of record-keeping fees

 generally involves questions of fact that cannot be resolved on a motion to dismiss.” Id. at

 1064.




                                              15
    Case 3:20-cv-00168-PDW-ARS Document 39-2 Filed 08/31/21 Page 17 of 21


Case 1:20-cv-00870-PLM-PJG ECF No. 21, PageID.588 Filed 07/16/21 Page 16 of 20




        Plaintiffs allege that the recordkeeping and administrative costs ranged from $46 per

 participant up to $161.50 per participant (Amended Complaint at ¶ 152). Despite the market

 trend of recordkeeping fees lowering in recent years, the Plan’s fees increased every year

 from 2016 until 2019 (Id. at ¶ 166). Plaintiffs allege that comparable services were available

 for $40 or less per participant (Id. at 161). Plaintiffs allege that the Committee could have

 used the Plan’s large size and large number of participants, together with the fact that the

 recordkeeping fee market is competitive and fees are declining, to negotiate lower fees for

 the Plan. The reasonable inference here, Plaintiffs argue, is that the Committee’s processes

 for selecting a recordkeeper, review and retention of the recordkeeper, and/or negotiating

 fees with the recordkeeper was flawed. Based on these arguments, the Court finds that the

 amended complaint adequately pleads a claim for breach of ERISA’s duty of prudence. The

 facts Plaintiffs have alleged lead to the reasonable, plausible inference that Defendants’

 review process was flawed, and that the Committee failed to adequately monitor the Plan’s

 fees and expenses.

        To avoid this conclusion, Defendants apply the same arguments as above to Plaintiffs’

 allegation that management fees for several of the Plans’ investment options were higher than

 the median management fee for similarly sized plans: Defendants argue that they offered a

 range of investments; that Plaintiffs’ chosen comparator funds are improper benchmarks;

 and that the Committee did in fact make changes to lower fees during the period considered

 in the amended complaint. For the reasons stated above, these arguments are unconvincing

 at this early stage. Offering a range of investments does not automatically mean that




                                              16
     Case 3:20-cv-00168-PDW-ARS Document 39-2 Filed 08/31/21 Page 18 of 21


Case 1:20-cv-00870-PLM-PJG ECF No. 21, PageID.589 Filed 07/16/21 Page 17 of 20




 Defendant was a prudent fiduciary.4 Sweda, 923 F.3d at 329. The comparator-fund issue is

 a fact-intensive analysis, ill-suited to the motion to dismiss stage. Further, the Court notes that

 Defendants’ decision to change recordkeepers to one with a flat annual administrative and

 recordkeeping fee of $22 may indicate a breach of fiduciary duty, given that Defendants had

 an ongoing duty to monitor the Plan’s expenses. See, e.g., Creamer v. Starwood Hotels &

 Resorts Worldwide, Inc., 2017 WL 2909408, at *3 (C.D. Cal. May 1, 2017) (Because

 Starwood failed to exercise bargaining power to obtain lower fees for many years… “viewed

 in the light most favorable to Plaintiffs, the Court can infer from these facts that Starwood’s

 recordkeeping and administrative fees were excessive prior to 2015 and are still excessive.”).

 Taking this fact together with Plaintiffs’ other allegations regarding excessive fees, the Court

 finds this claim plausible, and it will survive the motion to dismiss.

          Finally, Defendants attack Plaintiffs’ allegations that the recordkeeping fee structure

 itself was improper, arguing that revenue sharing is perfectly lawful. This legal statement is

 true. See, e.g., Divane v. Northwestern Univ., 953 F.3d 980, 985 (7th Cir. 2020) (holding

 that there is “nothing wrong—for ERISA purposes—with plan participants paying

 recordkeeper costs through expense ratios.”). But Plaintiffs do not allege that revenue sharing

 is per se improper; instead, they argue that that Defendants used higher-cost share classes to

 generate revenue sharing to pay for the Plan. Defendants do not dispute this fact, which

 reveals two things. First, that Defendants acknowledge that they were in higher-cost share


 4
   Defendants also argue that the Plan’s fees fit comfortably within the range that various Circuits have held “to be
 prudent as a matter of law.” The Court finds this to be a misreading of the caselaw: no courts have endorsed the
 concept of an always prudent range of offerings and fees, nor do they create a presumption of reasonableness for any
 fees. See Magna, 2021 WL 1212579, at *9 (rejecting this argument). To do so would effectively insulate all fiduciaries
 that offer a range of investments. 


                                                           17
     Case 3:20-cv-00168-PDW-ARS Document 39-2 Filed 08/31/21 Page 19 of 21


Case 1:20-cv-00870-PLM-PJG ECF No. 21, PageID.590 Filed 07/16/21 Page 18 of 20




 classes when lower cost share classes were available. And second, the fact that Defendants

 retained higher-cost shares to provide more basis for revenue sharing supports the inference

 that funds were not selected on their merits. See, e.g., AutoZone, 2020 WL 6479564, at *9.

 Taken to its most extreme, Plaintiffs’ allegation is that Defendants chose higher-cost share

 classes to generate higher revenues for Voya, without regard for the participants’ best interest.

 This clearly would be a breach of the duty of prudence. The Court passes no judgment on

 whether this is what occurred or not, but the allegation is plausible, and Defendants remain

 able to disprove the allegation with the benefit of a developed record at summary judgment

 or trial.

         The Court finds that Plaintiffs’ amended complaint sufficiently states a claim for

 breach of the fiduciary duty of prudence in Count I.

                                                C.

         Count I also charges the Committee with breaching ERISA’s duty of loyalty. “To state

 a claim for breach of the duty of loyalty, a plaintiff must do more than allege that a defendant

 failed to act for the exclusive purpose of providing benefits to participants. Rather, a plaintiff

 must allege plausible facts supporting an inference that the defendant acted for the purpose

 of providing benefits to itself or someone else.” Ferguson v. Ruane Cunniff & Goldfarb Inc.,

 No. 17-CV-6685, 2019 WL 4466714, at *4 (S.D.N.Y. Sept. 18, 2019) (citations omitted).

         Defendants’ argument here is wholly conclusory and simply states that Plaintiffs’ claim

 must be dismissed because there are no allegations that Defendant acted in a way to benefit

 itself. In response, Plaintiffs argue that Defendants chose a combination of high-cost

 investments and a revenue-sharing fee structure to use a portion of the fees to pay Voya’s


                                                18
    Case 3:20-cv-00168-PDW-ARS Document 39-2 Filed 08/31/21 Page 20 of 21


Case 1:20-cv-00870-PLM-PJG ECF No. 21, PageID.591 Filed 07/16/21 Page 19 of 20




 inflated fees: when Voya was replaced at the end of 2020, the high-cost options were

 replaced. Plaintiffs argue that these facts support the inference that Defendants acted in a

 way that would save itself costs at the expense of the Plan’s participants, or in a way that

 favored Voya over the Plan’s participants. Either reason is inconsistent with the duty of

 loyalty. See, e.g., Johnson v. Providence Health & Serv., No. C17-1779, 2018 WL 1427421,

 at *9 (W.D. Wash. Mar. 22, 2018) (“While the complaint provides no direct evidence of

 self-dealing or preferential treatment for Fidelity, the inclusion and retention of various

 Fidelity investment products is circumstantial evidence that Defendants did not act “with an

 eye single toward beneficiaries’ interests.”); Henderson v. Emory Univ., 252 F. Supp. 3d

 1344, 1356 (N.D. Ga. May 10, 2017) (“Whether the [p]lans’ fiduciaries intended to benefit

 TIAA, Fidelity, and Vanguard is an issue than can be better determined at the motion for

 summary judgment stage.”).

        The Court finds Plaintiffs’ arguments convincing, and Defendant has made no

 persuasive counterargument. Therefore, the motion to dismiss will be denied as to the

 remaining portion of Count I.

                                             D.

        Count II alleges that Spectrum failed to monitor the Committee’s actions. Again,

 Defendants seek dismissal of this claim because they seek dismissal of Count I: if there was

 no substantive breach by the Committee, there could not have been a failure to monitor the

 Committee by Spectrum. They do not raise any other argument here. Given that the

 allegations in Count I are plausible, and no other argument was made against Count II, the

 Court finds that Count II should not be dismissed at this stage. See, e.g., Disselkamp, 2019


                                             19
    Case 3:20-cv-00168-PDW-ARS Document 39-2 Filed 08/31/21 Page 21 of 21


Case 1:20-cv-00870-PLM-PJG ECF No. 21, PageID.592 Filed 07/16/21 Page 20 of 20




 WL 3536038, at *11 (“Plaintiffs, however, need not directly assert actions by Defendants

 that demonstrate their failure to monitor to survive a motion to dismiss, so long as the Court

 can plausibly conclude from the surrounding factual circumstances that a violation

 occurred.”).

                                              IV.

        The Court finds that Plaintiff Walker does not have standing to bring this claim, but

 otherwise, Plaintiffs’ amended complaint withstands Defendants’ motion to dismiss.

 Accordingly,

        IT IS HEREBY ORDERED that Defendants’ motion to dismiss (ECF No. 10) is

 GRANTED as to Walker and DENIED in all other respects.

        IT IS SO ORDERED.

 Date: July 16, 2021                                             /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge




                                              20
